NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2697-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HASSAN M. CHERRY, a/k/a
CAMEL CHERRY,

     Defendant-Appellant.
____________________________

                   Submitted June 3, 2020 – Decided July 6, 2020

                   Before Judges Koblitz and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-02-
                   0280, and Accusation Nos. 17-06-0576 and 18-08-
                   0702.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for respondent (Nancy Anne
                   Hulett, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Following the denial of his motion to suppress evidence seized from his

vehicle without a warrant after a motor vehicle stop, defendant Hassan M.

Cherry was sentenced in accordance with a negotiated guilty plea to an

aggregate term of eight years and four months imprisonment, subject to four

years and two months of parole ineligibility. 1 Appealing the August 31, 2018

judgement of conviction, defendant raises the following argument:


1
  On February 23, 2016, defendant was charged by a Middlesex County Grand
Jury under Indictment Number 16-02-0280 with third-degree possession of a
controlled dangerous substance (CDS), N.J.S.A. 2C:35-10a(1) (count one);
third-degree possession with intent to distribute cocaine in a quantity of less
than one-half ounce, N.J.S.A. 2C:35-5a(1) and 2C:35-5b(1) (count two); fourth-
degree possession with intent to distribute marijuana in a quantity of less than
one ounce, N.J.S.A. 2C:35a(1) and N.J.S.A. 2C:35-5b(12) (count three); fourth-
degree resisting arrest, N.J.S.A. 2C:29-2a(2) (count four); and third-degree
resisting arrest, N.J.S.A. 2C:29-2a(3) (count five). In addition, defendant was
also charged under Accusation Number 17-06-0576, with third-degree
possession of a CDS with the intent to distribute, N.J.S.A. 2C:35-5a(1) and
N.J.S.A. 2C:35-5b(3). Defendant agreed to plead guilty to count two under 16-
02-0280 and the sole count in 17-06-0576. The State agreed to recommend 100
months in prison with fifty months of parole ineligibility, on each charge, with
the sentences to run concurrently.

      On August 24, 2018, defendant was charged under Accusation Number
18-08-0702 with fourth-degree resisting arrest, N.J.S.A. 2C:29-2a(2). On that
same day, defendant was sentenced in accordance to the plea agreement on count
two under 16-02-0280 and the sole count in 17-06-0576. Defendant also pled
guilty to the sole charge under 18-08-0072 and was sentenced to a term of


                                                                        A-2697-18T1
                                       2
            POINT I

            THE DRUGS FOUND IN DEFENDANT'S VEHICLE
            SHOULD BE SUPPRESSED BECAUSE THE
            POLICE   UNLAWFULLY     DETAINED    THE
            VEHICLE WHEN THEY REFUSED TO ALLOW
            DEFENDANT TO CALL FOR SOMEONE TO DRIVE
            THE VEHICLE FROM THE SCENE OF THE MOTOR
            VEHICLE STOP.

      After reviewing the record and the applicable legal principles, we affirm.

      We discern the following facts from the transcript of the suppression

hearing. Officer Rafael Marinho of the Woodbridge Police Department testified

for the State. On October 27, 2015, Marinho was on patrol working a night shift

with Officer Dorward. Although both officers were in an unmarked car, they

were both in uniform. During the patrol, they observed a 2014 Dodge in the

Port Reading area. According to Marinho, Dorward observed the Dodge pass

through a stop sign. Marinho ran a mobile data terminal lookup and learned that

the registered owner of the vehicle had a suspended license.

      The officers did not attempt to initiate a motor vehicle stop at that time

because of the distance between the patrol car and defendant's vehicle as well as

the speed at which defendant's vehicle was traveling. The officers also did not




eighteen months imprisonment, concurrent with the sentence previously
negotiated.
                                                                         A-2697-18T1
                                       3
activate the lights on their patrol vehicle because they feared defendant's vehicle

would flee, increasing the distance between the vehicles, and creating "more of

a road hazard by way of a high-speed chase."

      They followed the vehicle to a nearby gas station. The officers maintained

surveillance of the vehicle and noticed the driver of the Dodge, later identified

as defendant, approach a vehicle that was occupying one of the pumps at the gas

station, reach inside the vehicle, and "conduct[] an exchange for a brief period"

before returning to his vehicle and leaving the scene.

      Marinho perceived the encounter to be a drug transaction because the

vehicle that was parked at the pump drove away, without getting gas. The

officers waited for defendant to leave the gas station in his vehicle so they could

effectuate a motor vehicle stop because the officers felt it was unsafe to conduct

the stop at the gas station. Defendant left the station, and the officers stopped

him a short time later.

      Dorward asked defendant for his driving credentials.              Defendant

responded by stating, "I know my license is suspended," and asking "[i]s there

any way I can get my vehicle out of here? Can I call somebody to retrieve my

vehicle?" The officers told defendant he could not call someone to retrieve the

vehicle because they "had some suspicion that [defendant] could have engaged


                                                                           A-2697-18T1
                                        4
in . . . illegal activity" and may "be trying to get rid of this vehicle due to some

kind of contraband being within the vehicle."

      Although defendant eventually provided his driving credentials, Marinho

observed that defendant made no eye contact with Dorward, was breathing

heavily, and appeared to be nervous as "his carotid artery [was] beating

excessively." Because Marinho suspected there could be contraband in the

vehicle, he asked defendant to exit the car and go towards the trunk. Marinho

then asked defendant where he was coming from and defendant stated he was

coming from his friend's house, a person Marinho believed sold drugs.

Eventually, defendant admitted he was coming from the gas station but denied

meeting anyone there. Marinho thought defendant's statements were untrue and

watched defendant pick up his cell phone to attempt "to get somebody to retrieve

his vehicle."

      Marinho told defendant to hang up the phone as his car was not going to

be released to anyone and that he was free to leave once a summons was issued

but his car had to remain on the scene. Defendant continued to call, despite

orders from Marinho to "hang up," and he told someone: "You need to come

pick up my vehicle."      Marinho testified that he was unsure as to whether

defendant was calling for someone to retrieve his vehicle or for some other


                                                                            A-2697-18T1
                                         5
reason and demanded defendant hang up the phone or be arrested for

obstruction.

      Marinho testified that defendant refused to hang up the phone and fled the

scene on foot. Marinho chased defendant while Dorward stayed by defendant's

vehicle and waited for backup to arrive. Marinho as well as other officers, who

later arrived on the scene, apprehended defendant but defendant refused to stop

resisting keeping his hands underneath his waist. Eventually, defendant was

handcuffed and searched, resulting in the officers finding $498 in small bills on

his person. Marinho testified that his training and experience led him to believe

the money recovered suggested defendant was engaging in "some kind of drug

distribution."

      Defendant was transported to the station for processing while a K-9 unit

responded to the scene of the vehicle. The dog reacted at both the driver and

passenger sides. The officers, without a warrant, searched the vehicle retrieving

approximately fourteen marijuana baggies and thirty-three cocaine baggies at

the scene.

      The motion judge found Marinho was a credible witness, determined the

stop initiated by the officers was "valid based on the motor vehicle infractions

observed," and probable cause existed to search the vehicle for contraband based


                                                                         A-2697-18T1
                                       6
on "the subsequent hand-to-hand transaction that [the officers] observed . . .

defendant engage[] in."

      The judge found sufficient evidence to "support a reasonable, well-

grounded suspicion that a motor vehicle infraction had occurred and was

committed by the driver of that particular vehicle." See State v. Scriven, 226
N.J. 20, 33-34 (2016) ("Under the Fourth Amendment and Article I, Paragraph

7 [of the New Jersey Constitution], ordinarily, a police officer must have a

reasonable and articulable suspicion that the driver of the vehicle . . . commit[ed]

a motor-vehicle violation . . . to justify a stop.") (citation omitted). The court

noted the officers observed "defendant driv[e] through a stop sign without

stopping" which "led to a mobile data terminal search by the officers [that]

reveal[ed] . . . the registered owner of the vehicle, presumably the defendant

who had been driving, had his license suspended."

      The judge also found probable cause existed to search the vehicle for

contraband as the officers' "[s]ubsequent observation of the defendant enhanced

suspicions [regarding] . . . defendant's criminal behavior more specifically as it

related to the CDS distribution activity based on what they observed the

defendant doing at the gas station." According to the judge, the search was

constitutional under the automobile exception. See State v. Rodriguez, 459 N.J.


                                                                            A-2697-18T1
                                         7
Super. 13, 20 (App. Div. 2019) (noting the "automobile exception" is an

exception to the warrant requirement).

      On appeal, defendant only challenges the unreasonable detention and

search of his vehicle. He argues the drugs found during the search of his vehicle

should be suppressed because defendant readily admitted his driver's license was

suspended and it was unreasonable to interrogate him about "where he had been

and what he had done, while also preventing him from . . . arrang[ing] to have

his vehicle driven from the scene." Defendant asserts the officers questioning

was not reasonably related to the reason for the stop and therefore, the officers '

failure to issue him a citation and let him continue on his way violated his right

to be free from an unreasonable seizure.

      When we review a court's decision on a motion to suppress, we defer to

the court's factual and credibility findings "so long as those findings are

supported by sufficient credible evidence in the record." State v. Hamlett, 449
N.J. Super. 159, 169 (App. Div. 2017) (quoting State v. Handy, 206 N.J. 39, 44

(2011)). We defer to the findings of the trial judge because his or her findings

"'are substantially influenced by . . . [the] opportunity to hear and see the

witnesses and to have the "feel" of the case, which a reviewing court cannot

enjoy.'" State v. Reece, 22 N.J. 154, 166 (2015) (quoting State v. Locurto, 157


                                                                           A-2697-18T1
                                         8
N.J. 463, 471 (1999)). However, we afford no deference to the trial court's legal

conclusions, which we review de novo. State v. Gandhi, 201 N.J. 161, 176

(2010).

      It is well-established that the Fourth Amendment of the United States

Constitution and Article I, Paragraph 7 of the New Jersey Constitution require

police to obtain warrants before making searches and seizures. "Warrantless

searches and seizures are presumptively invalid unless the State shows the

search was justified under one of the specific judicially recognized exceptions

to the warrant requirement." Rodriguez, 459 N.J. Super. at 20 (citation omitted).

      In State v. Witt, 223 N.J. 409 (2015), the Court recognized the "multi-

factor exigent circumstance test" was "too complex and difficult for a reasonable

police officer to apply to fast-moving and evolving events that require prompt

action." Id. at 414-15. The Court announced a bright-line rule governing the

construction of the automobile exception to the warrant requirement. Id. at 447-

48. Witt prospectively reinstated the test established in State v. Alston, 88 N.J.
211 (1981) and authorized automobile searches in situations where: "(1) the

police have probable cause to believe the vehicle contains evidence of a criminal

offense; and (2) the circumstances giving rise to probable cause are




                                                                          A-2697-18T1
                                        9
unforeseeable and spontaneous." Rodriguez, 459 N.J. Super. at 22 (citing Witt,
223 N.J. at 447-48).2

      With these principles in mind, we agree the police executed a

constitutional, warrantless search of defendant's vehicle. Prior to the officers

lawfully stopping defendant because of his motor vehicle infractions, the

officers witnessed defendant pull into a gas station and conduct what the officers

reasonably suspected, based on their prior training and experience, to be a drug

transaction.   When the officers executed the stop of defendant's vehicle,

defendant's conduct, enhanced, rather than allayed, the officers' suspicions that

there were drugs in the vehicle. Specifically, the officers' suspicions were

further heightened by defendant's untruthful answers to the officers' questions,

his nervousness—lack of eye contact, heavy breathing, and visible carotid

artery—and his refusal to listen to the multiple commands to hang up his phone

as the officers denied his request to call someone to pick up his vehicle.

      Moreover, defendant's stop was prolonged by the fact that he fled the

scene on foot, which compelled the officers to arrest him and conduct a search

incident to arrest that revealed defendant had a large amount of cash on his


2
  The trial court made factual findings regarding the exigency of the officers'
search of defendant's vehicle. Since the search occurred after the Witt decision,
we analyze the matter under the Witt framework.
                                                                             A-2697-18T1
                                       10
person. The defendant's flight as well as the amount of cash recovered added to

the totality of the circumstances, which vested the officers with probable cause

to believe that defendant was participating in drug activities and had contraband

in his vehicle. After defendant's arrest, a police dog reacted positively to both

sides of defendant's vehicle, confirming the presence of drugs in the car and

further contributing to the probable cause needed to conduct a search of

defendant's vehicle.

      We reject defendant's argument that the officers unlawfully detained the

vehicle when they refused to permit defendant to call and have someone retrieve

the car from the roadway. The requirements of the automobile exception as set

forth in Witt were established in this case, as probable cause existed and the

circumstances giving rise to the search were also clearly unforeseen and

spontaneous. We conclude there was sufficient credible evidence in the record

to support the court's factual findings and agree with the judge's legal

conclusions.

      Affirmed.




                                                                         A-2697-18T1
                                      11